Citation Nr: 1438352	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2009, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In March 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

In a December 2013 decision, the Board denied the Veteran's claims of service connection for hypertension and a compensable evaluation for hemorrhoids.  At that time, the Board remanded his claim for service connection for headaches to the AOJ for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board directed the AOJ to obtain an addendum opinion from the March 2012 VA examiner to clarify whether any diagnosed headache disorder is aggravated by the Veteran's service-connected PTSD.

According to the June 2014 supplemental statement of the case (SSOC), the AOJ reviewed a Columbia, South Carolina, VA Medical Center (VAMC) medical opinion dated January 15, 2014 and an addendum opinion dated April 2, 2014.  The January 15, 2014 medical opinion from the March 2012 VA examiner is of record, but does not completely address the Board's remand directive.  The April 2, 2014 addendum opinion is not in the Veteran's Benefits Management System (VBMS) or Virtual VA electronic file.  Thus, it appears that the AOJ reviewed evidence not presently available to the Board for review.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the April 2, 2014 Columbia, South Carolina, VAMC addendum medical opinion and enter it into the Veteran's VBMS electronic file.  If the addendum cannot be located, a new opinion should be obtained from the March 2012 VA examiner or another similarly qualified examiner and another VA examination scheduled, if deemed necessary as to the following:

is a headache disorder at least as likely as not aggravated by the Veteran's service-connected PTSD?  If aggravated, what permanent measurable increase in current headache pathology is attributable to the service-connected PTSD?

Reasons should be provided for all opinions rendered.

2. Review the record and determine if any benefit sought on appeal can be granted.  If not, issue a SSOC to the Veteran and his representative and allow them an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



